      Case 1:21-cr-00249-SHS Document 39 Filed 08/04/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - X
                                 :
                                 :        UNSEALING ORDER
 UNITED STATES OF AMERICA        :
                                 :        S3 21 Cr. 249 (SHS)
            - v. -               :
                                 :
 JAMES THOMAS,                   :
         a/k/a “Spazz,”          :
 DUVAUGHN WILSON,                :
         a/k/a “Dupree,”         :
 COURTNEY SCHLOSS,               :
         a/k/a “Bway,”           :
         a/k/a “Balenci,”        :
 KEN ALEXANDER,                  :
         a/k/a “Ryu,”            :
 ARGAM TAJ,                      :
         a/k/a “Sour,”           :
 SAMUEL TAJ,                     :
         a/k/a “Sosa,”           :
 CHRISTOPHER MACHADO,            :
         a/k/a “Chris Elite,”    :
 HARLIE RAMOS,                   :
         a/k/a “White Girl,” and :
 JAMEL THOMAS                    :
         a/k/a “Mel,”            :
                                 :
            Defendants.          :
                                 :
 - - - - - - - - - - - - - - - - X


     Upon the application of the United States, by United States

Attorney for the Southern District of New York, Audrey Strauss,

by Assistant United States Attorney Ashley C. Nicolas;

     It is found that Superseding Indictment S3 21 Cr. 249 (SHS)

(the “S3 Indictment”) is currently sealed and the United States

Attorney’s Office has applied to have the S3 Indictment unsealed,

it is therefore
      Case 1:21-cr-00249-SHS Document 39 Filed 08/04/21 Page 2 of 2



     ORDERED that the S3 Indictment in the above-captioned action

be unsealed and remain unsealed pending further order of the Court.



SO ORDERED.

Dated: New York, New York
       August 4, 2021




                                    HONORABLE ROBERT W. LEHRBURGER
                                    UNITED STATES MAGISTRATE JUDGE
